Citation Nr: 1311915	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-14 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a skin condition, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1964 to October 1968.  He had service in the Vietnam War and received the Vietnam Service Medal with 4 Bronze Stars, the Republic of Vietnam Campaign Medal with 1960 Device, and the Republic of Vietnam Meritorious Unit Citation, Gallantry Cross Medal Color with Palm, among other medals.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In September 2010, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was advised in a letter dated in September 2012 of his right to a second Board hearing before another judge and to let VA know whether he wanted a second hearing  within thirty days of the date of the letter.  As the Veteran or his representative never responded, the right to a second hearing is deemed waived and the Chairman has reassigned the matter to the undersigned.  A transcript of the hearing is in the record.

In January 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).




FINDINGS OF FACT

1.  In October 2012, prior to the promulgation of a decision, the Veteran in writing withdrew his appeal on the issue of service connection for bilateral hearing loss.

2.  In October 2012, prior to the promulgation of a decision, the Veteran in writing withdrew his appeal on the issue of service connection for tinnitus.  

3.  In October 2012, prior to the promulgation of a decision, the Veteran in writing withdrew his appeal on the issue of service connection for a skin condition, including as secondary to exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal for service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of the appeal for service connection for a skin condition, including as secondary to exposure to Agent Orange have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss, tinnitus, and a skin condition, including as secondary to exposure to Agent Orange.  He had initiated an appeal in July 2008 by expressing disagreement to the denial of all three claims for service connection.  

As noted, the Board remanded the matter to the RO in January 2011.  After the case was returned to the Board in September 2012, the Veteran and his service representative in October 2012 submitted a signed statement by the Veteran that he wished to withdraw the appeal for his claims for service connection for bilateral hearing loss, tinnitus, and a skin condition, including as secondary to exposure to Agent Orange.  

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claim, the Board does not have appellate jurisdiction and the appeal as to the claims for service connection for bilateral hearing loss, tinnitus, and a skin condition, including as secondary to exposure to Agent Orange are dismissed. 


ORDER

1.  The appeal of the claim on entitlement to service connection for bilateral hearing loss is dismissed.

2.  The appeal of the claim on entitlement to service connection for tinnitus is dismissed.

3.  The appeal of the claim on entitlement to service connection for a skin condition, including as secondary to exposure to Agent Orange is dismissed.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


